OPINION
BY THE COURT:
We agree with the Trial Court that the lease sued on expressly provided that the “term and rental” should not commence until the premises were ready for occupancy, and that therefore the renewal lease did not expire until April *55815th, 1940, and that the plaintiff is not estopped from insisting upon the terms of the written lease.
The extent of the damage resulting from the excessive water, waste committed, and the value of the water heater was an issue upon which we would not be justified in substituting our judgment for that of the trier of the facts.
We find no error in the record, prejudicial to the appellant.
The judgment is affirmed.
MATTHEWS, PJ., & ROSS, J., concur.
HAMILTON, J., not participating.